EXHIBIT 99.1 4Q 2010 Earnings Conference Call March 7, 2011 Exhibit 99.1 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statements include, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s SEC filings which are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 3 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effects of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its businesses and for budget planning purposes. 4 Chris French CEO and President 5 4Q’10 Highlights qCustomer Growth uTotal wireless customers 302,653 at end of year uTotal Cable RGUs 104,440 at end of year qCable Expansion uNovember 30th closed on the purchase of Suddenlink properties; 7,000 homes passed, 3,900 RGUs qWireless uSignificant growth in prepaid business which began with the purchase of approximately 50,000 current Virgin Mobile customers in July 2010 6 Cable Highlights qCable Upgrades uFormer Rapid Communication systems complete uFormer Jet Broadband markets work underway qTriple Play uHigh Speed data available to 89% and voice to 73% of acquired video homes passed at 12/31/10 qSales Momentum u2010 net RGU additions of 9,972 7 Wireless Highlights PCSPostpaid Customers (000s) qPrepaid - 2010 net additions of 17,071 and 66,956 prepaid subs at 12/31 qSteady Wireless growth - Postpaid customers up 6% in the last year qPostpaid Churn improves - Annual churn of 1.9% compared to 2.1% for 2009 8 2010 Financial Highlights qJetBroadBand acquisition- related transaction costs - $3.1 million before tax and $1.8 million after tax qPrepaid - Net loss $.6 million pre-tax, $.4 million after-tax qClosed DB Pension Plan - Incurred cost of $3.8 million, pre-tax, $2.3 million after tax qDirectory sale - sold publishing rights for $4 million gain pre-tax, $2.4 million after tax Net Income (in millions) Net Income from Continuing Operations (in millions) 9 Adele Skolits CFO and VP of Finance 10 Profitability Adjusted OIBDA ($ millions) 11 Adjusted OIBDA by Segment 12 Wireless Segment - Change in Adjusted OIBDA 2010 vs. 2009 13 Cable Segment - Change in Adjusted OIBDA 2010 vs. 2009 14 Earle MacKenzie EVP and COO 15 Key Operational Results - Wireless PCS Postpaid Customers (000s) 16 Key Operational Results - Wireless Gross Additions- Postpaid Net Additions - Postpaid nContinued postpaid net growth nQ4 2010 net adds of 5,112, a 68% increase over Q4 2009 nQ4 2010 churn of 1.8% down from 2.0% in Q4 nDecrease in churn from 2.1% for 2009 to 1.9% for 17 Key Operational Results - PCS Gross Billed Revenue perPostpaid User- Data & Voice 1 1 - Before Service credits, bad debt, Sprint Nextel fees. 18 PCS Revenues Gross Billed Revenues- Postpaid ($ millions) *-The Net Service Fee percentage increased from 8.8% to 12% effective 6/1/10 19 Postpaid PCS Customers Top Picks Q4 2010 nTop Service Plans - 63% of Gross Adds uEverything Data Family 1500 - 47% uEverything Messaging Family 1500 - 8% uEverything 450 - 8% nTop Devices - New Activations - All Channels uLG Rumor Touch17% uHTC EVO 4G14% uSamsung Seek7% uLG Optimus S6% uSamsung Epic 4G5% uMobile Data Cards6% uMobile Computing1% 20 PCS Prepaid Statistics ØAcquired 49,885 prepaid subscribers effective 7/1/10 §Paid $138 per sub ØGross adds of 19,199 in Q4 2010 and 33,488 since 7/1/10 ØNet adds of 10,775 in Q4 2010 and 17,071 since 7/1/10 ØEnding subscribers of 66,956 ØChurn rate of 4.6% for Q4 2010 and 4.9% since 7/1/10 ØAverage Billed Revenue of $18.42 in Q4 2010 and $17.61 since 7/1/10 21 Key Operational Results - Wireline nModest access line loss nImproved broadband penetration to over 50% n8% growth in DSL customers since 12/31/09 Access lines (000s) Internet Customers (000s) 22 RGU Growth by Quarter - Cable Net RGU growth excludes 1,754 RGU’s sold Q4’09 and 65,338 acquired Q3’10 and 4,245 acquired in Q4’10 23 Key Operational Results - Cable Note:Video homes passed includes 16K homes located in Shenandoah County, VA, where internet and voice services are not available from the cable company. 24 Investing in the Future nCompleted upgrade of 2008 Rapid acquisition in Q4 2010 nCompleted hardening of Jet Network in Q4 2010 nBegan upgrade of Farmville system to be completed in Q2 nAll Virginia systems upgrades projected to be completed in nWest Virginia systems upgrades to be completed in Capex Spending 25 Q&A 26 Appendix 27 Non-GAAP Financial Measure - Billed Revenue per Postpaid Subscriber
